t c memo united_states tax_court keith dunford and ena dunford petitioners v commissioner of internal revenue respondent docket no filed date ps operated a consulting business maintained a residence in illinois and did much of their consulting work at various other warmer locations while living in their motor home ps claimed deductions associated with their travel including deductions for actual vehicle costs depreciation for their vehicles and interest_expenses for their motor home along with mileage deductions as business_expenses r allowed some of ps’ claimed deductions but determined that many were unsubstantiated or claimed twice r also determined that ps are liable for accuracy-related_penalties held with a few exceptions ps failed to substantiate their entitlement to business_expense deductions beyond those r already allowed held further ps are entitled to deduct the interest they paid on the loan secured_by their motor home as deductible home mortgage interest under sec_163 held further ps are liable for accuracy-related_penalties paul j krazeise jr for petitioners kathryn e kelly and lauren n hood for respondent memorandum findings_of_fact and opinion gustafson judge pursuant to sec_6212 the internal_revenue_service irs issued to petitioners keith and ena dunford a statutory_notice_of_deficiency on date for the dunfords’ and tax years in the notice the irs determined that the dunfords had deficiencies in tax of dollar_figure for and dollar_figure for and that they are liable for corresponding accuracy- related penalties of dollar_figure and dollar_figure this case arises from the dunfords’ timely petition pursuant to sec_6213 for redetermination of the tax and penalties in the notice unless otherwise indicated all section references are to the internal_revenue_code_of_1986 u s c the code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the issues to be decided are whether the dunfords are entitled to depreciation and business_expense deductions associated with their claimed business use of their motor home and other vehicles we hold they are not whether the dunfords are entitled to a mortgage interest_deduction for interest_paid on a loan secured_by their motor home we hold they are whether the dunfords are entitled to various other non-vehicle business_expense deductions we hold that they are entitled to a few additional business_expense deductions whether the dunfords are entitled to net_operating_loss nol deductions we hold that they are not and whether the dunfords are liable for sec_6662 accuracy-related_penalties we hold that they are findings_of_fact at the time they filed their petition mr and mrs dunford resided in quincy illinois for their and tax years the dunfords filed joint federal_income_tax returns with their returns the dunfords filed schedules c profit or loss from business on which they reported income and expenses of exam group llc exam group in dispute are deductions the dunfords the parties agree that the irs’s determinations regarding taxable social_security income self-employment_tax the self-employment_tax deduction and itemized_deductions are computational issues that depend on our resolution of the other issues in the case claimed for exam group’s activities for the years in issue the dunfords were calendar-year cash-method taxpayers the motor home in date the dunfords purchased a beaver contessa motor home which they used for both business and personal travel during the years in issue as is described below the dunfords bought the beaver contessa for dollar_figure they paid dollar_figure cash and after a trade-in credit for their old motor home and other sales_taxes and fees still owed dollar_figure the dunfords paid the outstanding balance with a loan from bank of america as security for the loan the dunfords gave bank of america a lien on their newly purchased beaver contessa the motor home had a sleeping area a bathroom and a kitchenette with a countertop across the vehicle from the kitchen counter was a second countertop that mr dunford used as a desk and on which he had a computer and office supplies exam group the dunfords created exam group in as an entity to conduct a consulting business they co-owned exam group mrs dunford performed some secretarial work for exam group while mr dunford who has expertise in electrical engineering business management and marketing worked as a consultant on behalf of exam group mr dunford provided exam group’s clients a variety of services which included sales development market development product development and advice on market conditions exam group had no other owners or employees most of exam group’s consulting during and was for xvd a video technology company with offices in san jose california and tokyo an llc with two owners is generally taxed like a partnership see sec_26 c f_r c proced admin regs and each owner reports his share of llc income or loss on a schedule e supplemental income and loss instead the dunfords appear to have treated exam group as disregarded_entity and reported its income and expenses on schedules c however the dunfords were the only owners of exam group and for the years in issue they elected to file joint returns consequently their tax_liability is unaffected by the schedule on which the exam group items were reported and we need not address this technical flaw japan exam group’s service agreement with xvd provided that exam group ie mr dunford would identify and engage channels to market products using the xvd technology identify and engage with potential business partners at various locations within the us where a strategic relationship can bring significant benefit to the client and the target partner and provide assistance with aspects of product marketing and branding mr dunford provided these services to xvd his work included representing xvd at the national association of broadcasters trade_show in las vegas nevada meeting with several television executives traveling to xvd’s facilities in san jose california and traveling twice to xvd’s facilities in tokyo japan the dunfords’ travels during and as in prior and subsequent years the dunfords’ home was in quincy illinois but mr dunford did most of his consulting work away from their home sometimes working at or near clients’ locations the dunfords were away from quincy for about half of ie the colder months mr dunford also consulted for argil venture capital a south african company that owned a portfolio of technology companies but his work with argil ended in early and in they were away the entire year during these periods the dunfords traveled and stayed in their motor home throughout and the dunfords traveled all across the united_states and to japan however they spent most of their travel time in florida california and nevada during the years in issue the dunfords’ three children lived in florida nevada and quincy illinois--locations where the dunfords spent significant time they kept no contemporaneous log that shows the business character of their travel and appointments and the log they offered into evidence was a later reconstruction that often contradicted the documentary_evidence of their whereabouts they had blended purposes personal and business for their travel but their dominant motive for their travel plans was personal--ie the pleasure of being in the locations they chose and of being near their children as they explained in a family email to their friends we will be heading back there to tampa before christmas as it is getting a bit too cold here--with daytime highs in the 20’s and the lows--well let’s not even go there so call us wimps but florida daytime highs in the 60’s and 70’s with nighttime lows in the 50’s kind of has more appeal so we shall be cranking up the old motor home about the time this letter is going out and heading south with a multitude of cats aboard anyone wishing to call us the number at the bottom of your screens will reach us--probably at the beach or continued the dunfords had two other vehicles--a saturn sc2 and a ford explorer on at least some of their travels in the motor home they towed one of these cars behind their motor home they did not keep a log or record of the miles driven in these vehicles nor the purposes of the trips and they did not introduce at trial any evidence of the total number of miles driven in or for either vehicle we are unable to determine the extent if any to which these other cars were used for business purposes the dunfords’ business records the dunfords did not maintain books of account for exam group they maintained numerous but unorganized receipts of their personal and business- related expenses in and they failed to distinguish between business and personal expenses and they defended at trial the supposed business character of some expenses that were plainly personal their handwritten notes on receipts are unreliable eg identifying several meal expenses as breakfast meetings with clients when the receipts bear time stamps indicating an evening meal and the evidence shows that the dunfords ate alone continued some tiki bar we fit in quite nicely with the blue haired rinse crowd down there the dunfords billed their clients for some but not all of the business_expenses the dunfords incurred according to exam group invoices and itemized expense reports the dunfords billed their clients for airline auto rental personal auto miles and dollar amount based on mileage rate per_diem meals and office- related expenses with the exception of their travel from quincy to florida in and the dunfords appear to have been reimbursed for nearly all of the mileage they recorded in the activity log the dunfords deducted all of their reimbursed expenses as travel_expenses or deductible meal expenses on their federal_income_tax returns included in these deducted expenses are amounts associated with a car rental from july to date that mr dunford used for xvd travel during that time the irs in large part does not dispute the dunfords’ entitlement to deduct their reimbursed expenses the rates the dunfords used varied from cents per mile for all vehicles in to cents per mile for their cars and cents per mile for their motor home in these amounts do not correspond to the deductible standard mileage rates in effect for the years in issue see infra note but since the deductions will be disallowed for other reasons see infra part ii b we will not address their entitlement to deductions to the extent their mileage rate was less than the standard mileage rate cf jackson v commissioner tcmemo_1999_226 the dunfords did not bill their clients for individual or actual vehicle costs as they were incurred eg interest depreciation repairs or maintenance or for other expenses such as telephone internet and postage appendix a for and appendix b for to this opinion show the expense amounts that the irs allowed after its examination in the third column from the left additional_amounts reflecting concessions that the commissioner made before or after trial in the fourth column and additional_amounts in the fifth column that we find the dunfords substantiated at trial both as to amount and as to their deductible character we find that the dunfords incurred as deductible expenses the amounts that are listed in those three columns the tax returns the dunfords have business acumen but no specific training in taxation or accounting they hired their longstanding return preparer who was not a certified_public_accountant to prepare their and returns their preparer with help and instruction from the dunfords completed their and returns the dunfords provided their return preparer with their receipts and their own allocation of the business versus personal character of their expenditures appendixes a and b show in the first two columns the expense categories and the amount in each category that the dunfords deducted on schedules c attached to their returns for and as is noted above those amounts included both the expenses they had billed to their clients as well as the unbilled expenses the dunfords claimed nol_carryover deductions of dollar_figure for and dollar_figure for the record does not indicate how the dunfords calculated these figures nor is there any evidence before us to substantiate any losses for prior years the dunfords’ and returns were timely filed notice_of_deficiency the irs selected the dunfords’ and returns for examination the irs allowed the deduction of most of the expenses that the dunfords had billed to clients and disallowed most of the deductions for non-billed expenses the irs also disallowed the net_operating_loss carryovers that the dunfords had deducted basing the disallowance on similar adjustments for the loss- generating years and required as noted in paragraph ‘b’ below relating to the schedule c adjustments for and the irs also determined that the dunfords were liable for accuracy-related_penalties on date the irs issued to the dunfords a notice_of_deficiency for their and tax years on date the dunfords timely mailed their petition to this court for redetermination of the deficiencies in the notice i evidentiary principles opinion the irs’s determinations are presumed correct and taxpayers generally bear the burden to prove their entitlement to any deductions they claim rule a 290_us_111 the dunfords’ testimony was the linchpin of their case but it was often manifestly unreliable and they did not carry their burden deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 sec_6001 requires that-- every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe emphasis added taxpayers are thus required to keep sufficient records to substantiate their gross_income deductions credits and other tax_attributes see also c f_r sec_1_6001-1 income_tax regs taxpayers are required to retain their books_and_records as long as they may become material e retention of records --the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law emphasis added sec_1_6001-1 income_tax regs for many of the disputed points in this case the dunfords lack real business records and attempt to rely on reconstructions and disorganized receipts certain expenses are subject_to especially strict substantiation rules under sec_274 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date these expenses include expenses relating to travel meals and entertainment and expenses associated with the use of certain listed_property for the years in issue listed_property is defined in sec_280f to include passenger automobiles computers and cellular phones when sec_274 applies a taxpayer must substantiate using adequate_records or sufficient evidence corroborating the taxpayer’s own for tax years beginning after date cellular phones are no longer listed_property under sec_280f statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense or business use of the asset and the business relationship of the taxpayer to other persons benefited by the expense or use if any 112_tc_183 ii schedule c deductions the dunfords contend that they are entitled to depreciation_deductions interest_expense deductions and other business_expenses deductions for expenditures related to their exam group activity the commissioner has determined that the dunfords are entitled to most of the travel and meal expenses they deducted on their returns ie the expenses for which the dunfords have received reimbursement from their clients but he disputes the dunfords’ entitlement to any depreciation or interest_expense deductions and their entitlement to business_expense deductions in excess of those already allowed a basic legal principles pursuant to sec_162 a taxpayer may deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a taxpayer is also entitled to deduct a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or for income-producing property sec_167 in contrast except where specifically enumerated in the code no deductions are allowed for personal living or family_expenses sec_262 because the dunfords blended their personal family-related travel with their professional work this case requires distinguishing and allocating between business and personal expenses but the dunfords’ allocations and distinctions were often not credible b motor home and automobile deduction sec_1 vehicle expenses the dunfords deducted dollar_figure for and dollar_figure for for car and truck expenses repairs and maintenance depreciation insurance tax and license and utilities with the exception of a relatively small amount of depreciation for unspecified assets all of these deductions appear related to the dunfords’ vehicles and each of these deductions including depreciation is disallowed for at least one of three reasons a the dunfords used the motor home as a residence during and so that sec_280a disallows the deductions b the dunfords have already claimed and been allowed deductions for their business use of their motor home and other vehicles based on a mileage rate so that deductions for actual costs would be duplicative and c the dunfords have failed to adequately substantiate their entitlement to many of their vehicle-related deductions a sec_280a sec_280a states the following general_rule n o deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence the dunfords’ motor home was both a dwelling_unit and a residence for and see infra part ii b b unless one of two relevant exceptions is applicable--ie sec_280a for nonbusiness deductions or sec_280a for the home_office exception--no deductions are allowed with respect to the use of their motor home sec_280a i nonbusiness deductions deductions that are allowable to the taxpayer s without regard to their connection with his trade_or_business are not subject_to the limitations in sec_280a sec_280a as we discuss below in part ii b b the dunfords’ interest_expenses are allowable to them without regard to the connection with their trade_or_business assuming the interest_expenses are deductions with respect to the use of their motor home they fit within the exception in sec_280a and are still deductible however the non-interest expenses in dispute do not fit within this exception ii home_office exception the dunfords’ other motor home related deductions are claimed pursuant to sec_162 and sec_167 and their deductibility depends on their connection to exam group activities the so-called home_office exception in sec_280a allows a deduction to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis emphasis added for business purposes the dunfords did not prove that there was an identifiable portion of their motor home that was used exclusively for business purposes the area they seemed to put forward as the home_office was the countertop that mr dunford used as a desk but they did not make any showing of the percentage of the vehicle that constituted this area it would be a very small percentage and it is implausible to suggest that in the cramped quarters of a motor home an unclosed area like the countertop would somehow be exclusively reserved to business activity accordingly all deductions other than deductions for interest_expenses the dunfords claimed with respect to the use of their motor home are disallowed under sec_280a b double deductions a taxpayer may deduct vehicle expenses on the basis of actual cost eg depreciation maintenance and repairs tires gasoline oil insurance and other fees or by using the standard mileage rate but not both 60_tc_503 sec_1_274-5 income_tax regs the irs agrees that the dunfords may deduct travel_expenses of dollar_figure for and dollar_figure for these travel_expenses correspond to amounts listed on the itemized business_expense reports that the dunfords submitted to xvd for reimbursement included on the xvd expense reports were expenses calculated using mileage rates for the dunfords’ business use of their motor home and personal vehicles which correspond to the mileage documented in their activity logs since these mileage-based deductions have already been allowed the dunfords are not entitled to additional deductions for the actual cost of their vehicle expenses c substantiation even if the dunfords could deduct vehicle expenses based on actual costs they failed to substantiate those costs deductions related to the dunfords’ vehicles apart from mortgage interest discussed below are subject_to strict substantiation under sec_274 see sec_280f the standard mileage rate for january to date wa sec_40 cents and from september to date it wa sec_48 cents revproc_2004_64 2004_2_cb_898 as modified by announcement 2005_2_cb_714 the standard mileage rate for wa sec_44 cents revproc_2005_78 2005_2_cb_1177 i vehicle expenses and repairs and maintenance the dunfords claimed deductions for car and truck expenses of dollar_figure for and dollar_figure for and repairs and maintenance_expenses of dollar_figure for and dollar_figure for these deductions were for expenditures related to at least three vehicles the dunfords’ motor home their ford explorer and their saturn sc2 with regard to deductions for their motor home we do not reach the question of whether they are adequately substantiated because even if they were they are still disallowed under sec_280a discussed above sec_280a does not apply to the other two vehicles so we address substantiation for them the dunfords provided receipts substantiating that they did incur many of the vehicle repair and maintenance_expenses reported on their return however the dunfords failed to adequately substantiate their business use of the ford explorer and the saturn sc2 on their return the dunfords reported business use for both the ford and saturn at trial mr dunford testified that it was actually more like but neither his testimony nor his reconstructed logs reliably show the nature or quantum of the use of these vehicles on the contrary any business use of the ford or saturn seems unlikely for much of since mr dunford rented a car every day from july to date the dunfords have failed to meet requirements under sec_274 to substantiate their entitlement to deductions for their business use of the ford explorer and the saturn sc2 accordingly we will sustain the irs’s determinations with regard to all the vehicle expenses and repairs and maintenance deductions ii depreciation the dunfords claimed depreciation_deductions totaling dollar_figure for and dollar_figure for for depreciation_deductions the dunfords must establish each property’s depreciable basis by showing the cost of the property its useful_life or recovery_period and the previously allowable_depreciation see eg 105_tc_324 this requirement is in addition to the heightened substantiation required by sec_274 for proving the business use of certain assets the dunfords claimed depreciation_deductions for their motor home two vehicles and other unspecified assets apart from the original cost of their motor the dunfords have claimed a deduction for the associated rental car expenses and the irs does not dispute their entitlement to that deduction home the dunfords have failed to provide any evidence to substantiate their depreciation_deductions or the calculations they made to determine those deductions for this reason in addition to the others discussed above we sustain the irs’s determination with regard to depreciation iii tax and licenses insurance and utilities the dunfords deducted insurance expenses of dollar_figure for and dollar_figure for tax and license expenses of dollar_figure for and dollar_figure for and utility expenses of dollar_figure for and dollar_figure for because the dunfords provided neither proof of payment nor detailed explanations regarding these expenses-- which we can only assume are related to the dunfords’ motor home and other automobiles--we sustain the irs’s determination and hold that the dunfords are not entitled to any deductions for these expenses claimed on their and tax returns interest on motor home loan the dunfords originally deducted their interest_expenses of dollar_figure for and dollar_figure for as business_interest expenses on schedules c and the commissioner contends that they have not satisfied the strict substantiation requirements in sec_274 for those expenses the dunfords now argue however that these interest_expenses are alternatively deductible as mortgage interest pursuant to sec_163 which does not depend on substantiation of their use of the motor home in a trade_or_business we will address this alternative argumentdollar_figure the interest that the dunfords deducted for and was paid on a loan that they used to buy their motor home sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness while sec_163 limits this general_rule by disallowing any deductions for personal_interest sec_163 excludes from the definition of non-deductible personal_interest and therefore allows a deduction for interest_paid on acquisition_indebtedness incurred to acquire a qualified_residence it is this provision that the dunfords invoke a acquisition_indebtedness acquisition_indebtedness is defined as any indebtedness that is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and is secured_by such residence sec_163 the dunfords have established that they incurred their indebtedness in order to acquire their the commissioner does not contend that the dunfords exceeded the dollar_figure million limit on acquisition_indebtedness see sec_163 and nothing in the record suggests that they did we therefore do not address that issue motor home and that the loan was secured_by their motor home accordingly the dunfords have satisfied the acquisition_indebtedness requirement b qualified_residence the next question is whether the dunfords’ motor home was a qualified_residence and we conclude it was a qualified_residence includes the principal_residence of the taxpayer which would be the dunfords’ home in quincy illinois and other residence of the taxpayer which is selected by the taxpayer for purposes of sec_163 for the taxable_year and which is used by the taxpayer as a residence within the meaning of sec_280a sec_163 sec_280a provides a taxpayer uses a dwelling_unit during the taxable_year as a residence if he uses such unit or portion thereof for personal purposes for a number of days which exceeds the greater of-- a days or b of the number of days during such year for which such unit is rented at a fair rental the dunfords did not rent their motor home to others but did live in their motor home for more than days in each of the years in issue their motor home is therefore used as a residence for purposes of sec_163 see sec_280a f a including mobile home in the definition of dwelling unit see also 75_tc_259 holding that a motor home is subject_to sec_280a sec_163 also requires that a qualified_residence be selected by the taxpayer for purposes of sec_163 the dunfords did not select the motor home as their second residence on their returns but the statute does not require select ion on the return temporary regulations permit a taxpayer to elect a second residence see sec_1_163-10t temporary income_tax regs fed reg date but there is no provision in the code or the regulations that fixes the time or the manner by which a taxpayer makes the selection making that selection in litigation is acceptable see lawler v commissioner tcmemo_1995_26 we conclude that the dunfords are entitled to deduct as qualified_residence_interest their motor home loan interest payments c meals and travel a taxpayer may deduct traveling expenses while away from home in the pursuit of a trade_or_business sec_162 but sec_274 subjects the commissioner’s principal contention as to travel_expenses is that the dunfords have not substantiated them beyond what the commissioner has conceded in response to a question raised by the court the commissioner contended after trial that for tax purposes the dunfords had no home in continued expenses for meals and travel to the heightened substantiation standards discussed above the dunfords deducted dollar_figure for travel and dollar_figure for meal expenses on their return on their return the dunfords deducted dollar_figure for travel and dollar_figure for meal expenses there can be no denying that the dunfords traveled for their business and the irs did not deny it allowing the deductions in large part dollar_figure for travel and dollar_figure for meals for and dollar_figure for travel and dollar_figure for meals for the amounts allowed largely correspond to the expenses that the dunfords’ clients reimbursed the dunfords have receipts showing greater expenditures incurred while they were away from quincy but their failure to credibly distinguish between their personal expenses and their actual business_expenses makes us unable to find any additional business-related travel expense the dunfords in their post-trial briefs have not continued and other than the motor home from which they were not away while traveling so that petitioners are not entitled to deduct expenses arising from their travels in tax years and in amounts greater than already allowed by respondent emphasis added logically the commissioner should allow zero away-from-home travel expense amounts if petitioners had no tax_home but he does not retract his prior concession since we uphold the commissioner’s primary contention lack of substantiation and since the commissioner continues to concede the deductibility of the amounts that were substantiated none of the amounts in dispute turn on the tax_home issue so we do not address it addressed their entitlement to the remaining amounts they claimed on their returns we therefore sustain the irs’s determinations for travel and meals expenses d office and supplies expenses the dunfords claimed combined office and supplies expense deductions of dollar_figure on their return and dollar_figure on their return evidently conceding the bulk of those amounts the dunfords’ post-trial briefs point to several receipts to substantiate their entitlement to deductions of dollar_figure for and dollar_figure for the dunfords have provided little explanation of the expenses apart from the receipts most of them standing alone are inadequate to substantiate a business expenditure and some receipts reflect expenses that the commissioner had already stipulated as deductible but a few of the remaining receipts do provide enough information to support a reasonable inference of a business_purpose eg printing costs binders for presentations and office rental on the record before us we conclude the dunfords are entitled to the following additional deductions office expenses year amount purchase merchant dollar_figure dollar_figure dollar_figure office rental computer_software digital voice recorder quincy office rental staples radio shack total dollar_figure supplies expenses year amount purchase dollar_figure dollar_figure printer ink printer ink total dollar_figure merchant staples staples dollar_figure binders for xvd rite-aid for the remaining office and supplies expense deductions in dispute we sustain the irs’s determinations because either the dunfords failed to show that they incurred the expense or they failed to show that the expense had a business_purpose or both e legal and professional services on their return the dunfords deducted dollar_figure for legal and professional services the irs allowed dollar_figure of that amount neither the dunfords’ trial testimony nor their post-trial briefs addressed their entitlement to the remaining dollar_figure and we find no documentary_evidence that relates to this deduction accordingly we sustain the irs’s determination on this point f other expenses in addition to dollar_figure for postage and printing that the commissioner has stipulated the dunfords contend that they should be allowed to deduct dollar_figure for communication expenses which they deducted as other expenses on the schedule c attached to their return sec_262 generally disallows deductions for personal expenses and sec_262 provides that the cost of the first telephone line of a taxpayer’s residence will be treated as a personal_expense while the dunfords have not deducted any telephone expenses for their home in quincy they have incurred expenses for three mobile phones apparently mr dunford’s personal phone mrs dunford’s personal phone and a business phone internet service a separate motor home telephone line for part of the year on their return the dunfords claimed a deduction of dollar_figure for various other expenses the parties have stipulated that the dunfords are entitled to dollar_figure of those deductions the dunfords have not indicated that they should be entitled to more than that amount so we infer that there is no remaining dispute as to other expenses on their return the dunfords deducted dollar_figure in other expenses in their post-trial briefs they have not addressed the remaining dollar_figure that they claimed on their return ie beyond the commissioner’s stipulation and their continuing claim for dollar_figure so we find that the dunfords concede that this remaining amount is nondeductible and a laptop computer the dunfords used these services while they lived in the motor home and contend they are entitled to deduct dollar_figure for the associated costs phones and internet we find that the dunfords used two of the three mobile phones for personal purposes and deductions for those two phones are therefore not allowed as for the part-year separate motor home line the third mobile phone and internet service we find that mr dunford used those services for business purposes for the years in issue mobile phones are subject_to the strict substantiation standards of sec_274 internet and land-line telephone service are not see noz v commissioner tcmemo_2012_272 the dunfords adequately substantiated both the amounts of the expenses for these specific business-related services with their monthly service bills dollar_figure for the business mobile phone and internet service and dollar_figure for their motor home phone and internet service and the business_purpose of the expenses accordingly for the dunfords are entitled to deductions of dollar_figure for mobile phone and internet service and dollar_figure for their motor home phone and internet service computer included in their claim for communication expenses is dollar_figure for a laptop computer that the dunfords bought in date this deduction must be disallowed for multiple reasons a computer is a capital item not an ordinary_and_necessary_expense sec_168 i b a capital item can be deducted as a current_expense only if the taxpayer makes the election required by sec_179 but the dunfords made no showing that they made such an election computers are also subject_to the heightened substantiation requirements of sec_274 unless they are used exclusively at a regular business establishment and are owned or leased by the person operating such establishment sec_280f since the dunfords lived and worked out of their motor home throughout we assume that the laptop was used primarily in the dunfords’ motor home given the predominantly personal nature of their motor home we conclude that the laptop was not used exclusively at a regular business establishment the dunfords have not provided a log or other evidence indicating the percentage of their laptop use that was for business purposes needed to satisfy the requirements of sec_274 it appears that the irs allowed this expense presumably inadvertently as one of the travel_expenses it conceded we will not overrule the irs’s concession but we clearly should not allow a double deduction for this item accordingly we will sustain the irs’s determination regarding the dollar_figure laptop expense iii nol deductions the dunfords assert that they are entitled to nol_carryover deductions of dollar_figure for and dollar_figure for in general a taxpayer is entitled to deduct as an nol for a taxable_year an amount equal to the sum of the nol carryovers and nol carrybacks to that year sec_172 a taxpayer claiming an nol deduction must file with his return a concise statement setting forth the amount of the nol deduction claimed and all material and pertinent facts relative thereto including a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs the dunfords bear the burden of establishing both the existence of nols in prior years and the amounts that may be carried forward to the years in issue see rule a 115_tc_605 the dunfords offered no evidence to substantiate their alleged losses in prior years giving rise to the nol_carryover deductions they now claim rather they assert that the prior-years’ losses arise from schedule c expenses like those they incurred in the years in issue and they argue that if they prevail as to those expenses for the years in issue then for the same reasons they should prevail as to the nol carryovers their contention fails because even if they had largely shown their entitlement to schedule c expenses for and and they did not this would not have carried their burden to prove the equivalent expenses in the loss-generating years accordingly they have failed to substantiate their respective nol carryovers and are not entitled to claim any nol deductions for the years in issue iv penalties sec_6662 and b and imposes an accuracy-related_penalty of of the portion of the underpayment_of_tax that is attributable to the taxpayer’s negligence or disregard of rules or regulations or that is attributable to any substantial_understatement_of_income_tax the irs asserts that the dunfords’ understatements were substantial under sec_7491 the commissioner bears the burden of production and must produce sufficient evidence that the imposition of the penalty is appropriate in a given case once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a 116_tc_438 a substantial_understatement an understatement of income_tax for an individual is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 even though we have allowed additional deductions not allowed in the notice_of_deficiency the dunfords’ understatements of income_tax which will be recomputed pursuant to rule will evidently exceed the greater of of the tax required to be shown on the return or dollar_figure for both and accordingly the commissioner has met his burden that to produce evidence that dunfords’ returns reflected substantial_understatement s the dunfords will therefore owe the accuracy-related_penalty on the entire amount of the underpayment for each year unless they can successfully invoke a defense to the penalty b reasonable_cause and good_faith the dunfords contend that no penalty should be imposed against them because reasonable_cause and good_faith warranted their tax reporting the dunfords do not contend that they had substantial_authority for their position or that they disclosed on their return the issues resolved against them sec continued sec_6664 provides that if taxpayers show first that there was reasonable_cause for a portion of an underpayment and second that they acted in good_faith with respect to such portion then no accuracy-related_penalty shall be imposed with respect to that portion whether taxpayers acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including their efforts to assess their proper tax_liability their knowledge and experience and the extent to which they relied on the advice of a tax professional sec_1_6664-4 income_tax regs the dunfords argue that they had reasonable_cause and acted in good_faith in relying on the advice of their longstanding accountant ie not a certified_public_accountant but a return preparer the dunfords contend that because they lack taxation training and expertise they cannot be expected on their own to calculate properly and for that matter understand the proper tax treatment of the business deductions taken by them while it is true that the dunfords may not have had any specific training in tax or accounting we find that the dunfords were reasonably sophisticated business people they were certainly able to tell the difference between a personal continued d b and the record shows no basis for such contentions we therefore do not address these other potential defenses expense and a business expense--but the receipts in evidence which they used to substantiate their deductions show that they failed to take care to make this distinction in addition the dunfords should have been able to determine that they were claiming multiple deductions for the same expenses nothing in the record indicates that these errors were the result of tax_advice to the contrary the record indicates that their return preparer completed their return using the summaries of expenses and business use percentages that mr dunford provided him when their deductions were challenged they produced no substantiation for significant portions of them we find that the dunfords had neither reasonable_cause nor good_faith with regard to the positions they maintained on their returns accordingly to the extent we sustain the irs’s determinations we also sustain the corresponding accuracy- related penalties v conclusion the determinations in the irs’s notice_of_deficiency are sustained in part as is explained above so that the liabilities for the years in issue can be computed decision will be entered under rule appendix a the following table displays i the amounts the dunfords deducted on their return for various items ii the amounts that the irs allowed in the notice_of_deficiency iii amounts that the parties have stipulated the dunfords are entitled to and iv additional_amounts that we find the dunfords incurred and for which they adequately substantiated the requisite business_purpose or use expense return notice stipulated additional_amounts car and truck depreciation insurance interest legal and professional service office repairs and maintenance supplies taxes and licenses travel deductible meals utilities other dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- -0- -0- dollar_figure -0- -0- -0- -0- -0- -0- big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- -0- -0- -0- -0- appendix b the following table displays similar amounts for the dunfords’ taxable_year expense return notice stipulated additional_amounts car and truck depreciation insurance interest legal and professional service office repairs and maintenance supplies taxes and licenses travel deductible meals utilities other dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- -0- -0- dollar_figure -0- -0- -0- -0- big_number big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- dollar_figure -0- -0- -0- -0- -0- -0- -0- dollar_figure -0- -0- -0- -0- -0- -0- -0- the other expenses included subscriptions postage computer_software printing and copies telephone services mobile phones internet and web services communication equipment promotional gifts express mail clothes and bank charges
